        Case 6:20-cv-00108-ADA Document 14 Filed 05/15/20 Page 1 of 31




                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF TEXAS
                                 WACO DIVISION



 PARKERVISION, INC.,

                             Plaintiff,
                                                      Case No. 6:20-cv-00108-ADA
                v.
                                                      JURY TRIAL DEMANDED
 INTEL CORPORATION,

                             Defendant.


            FIRST AMENDED COMPLAINT FOR PATENT INFRINGEMENT

       Plaintiff ParkerVision, Inc. (“ParkerVision”), by and through its undersigned

counsel, files this Complaint against Defendant Intel Corporation (“Intel”) for patent

infringement of United States Patent Nos. 6,049,706; 6,266,518; 6,580,902; 7,110,444;

7,539,474; 8,588,725; 8,660,513; 9,118,528; 9,246,736 and 9,444,673 (the “patents-in-suit”)

(Exhibits 1-10) and alleges as follows:

                               NATURE OF THE ACTION

       1.     This is an action for patent infringement arising under the patent laws of

the United States, 35 U.S.C. §§ 1 et seq.

                                            PARTIES

       2.     Plaintiff ParkerVision is a Florida corporation with its principal place of

business at 9446 Philips Highway, Jacksonville, Florida 32256.
        Case 6:20-cv-00108-ADA Document 14 Filed 05/15/20 Page 2 of 31




       3.     On information and belief, Defendant Intel is a Delaware corporation with

a place of business at 2200 Mission College Boulevard, Santa Clara, California 95054.

       4.     On information and belief, Intel has places of business in this judicial

district: 1300 S Mopac Expressway, Austin, Texas 78746; 6500 River Place Blvd, Bldg

7, Austin, Texas 78730 and 5113 Southwest Parkway, Austin, Texas 78735 (collectively,

“Austin Offices”). https://www.intel.com/content/www/us/en/location/usa.html.

       5.     Intel can be served with process through its registered agent for service in

Texas: CT Corporation System, 1999 Bryan Street, Suite 900, Dallas, Texas 75201.

       6.     On information and belief, since April 1989, Intel has been registered to do

business in the State of Texas under Texas Taxpayer Number 19416727436.

                              JURISDICTION AND VENUE

       7.     This Court has jurisdiction over the subject matter of this action pursuant

to 28 U.S.C. §§ 1331 and 1338(a) because the action arises under the patent laws of the

United States, 35 U.S.C. §§ 1 et seq.

       8.     Venue is proper in this judicial district pursuant to 28 U.S.C. §§ 1391(b), (c),

(d) and/or 1400(b).

       9.     Intel is subject to this Court’s personal jurisdiction, in accordance with due

process and/or the Texas Long Arm Statute because Intel “[r]ecruits Texas residents,

directly or through an intermediary located in this state, for employment inside or

outside this state.” See Tex. Civ. Prac. & Rem. Code § 17.042.

       10.    This Court has personal jurisdiction over Intel because Intel has sufficient

minimum contacts with this forum as a result of business conducted within the State of


                                              2
         Case 6:20-cv-00108-ADA Document 14 Filed 05/15/20 Page 3 of 31




Texas and this judicial district. In particular, this Court has personal jurisdiction over

Intel because, inter alia, Intel, on information and belief: (1) has substantial, continuous,

and systematic business contacts in this judicial district; (2) owns, manages and operates

facilities in this judicial district; (3) enjoys substantial income from its operations in this

judicial district, and (4) employs Texas residents in this judicial district.

       11.     Intel has purposefully availed itself of the privileges of conducting business

within this judicial district; has established sufficient minimum contacts with this judicial

district such that it should reasonably and fairly anticipate being hauled into court in this

judicial district; has purposefully directed activities at residents of this judicial district;

and at least a portion of the patent infringement claims alleged in this Complaint arise

out of or are related to one or more of the foregoing activities.

       12.     This Court also has personal jurisdiction over Intel because Intel, directly

and/or through its subsidiaries, affiliates, or intermediaries, makes, uses, offers for sale,

sells, imports, advertises, makes available and/or markets infringing products in the

United States, the State of Texas and/or this judicial district, as described more

particularly below.

       13.     On information and belief, Intel maintains a significant physical presence

in this judicial district.

       14.     On information and belief, Intel uses its Austin Office as a regular and

established place of business. On information and belief, Intel has employed over 1700

employees       in    the    Austin   area.   https://www.linkedin.com/company/intel-

corporation/people/?facetGeoRegion=us%3A64.

                                               3
           Case 6:20-cv-00108-ADA Document 14 Filed 05/15/20 Page 4 of 31




       15.     Intel describes its operations in Austin on its website: “Located in the

capitol city of Texas, Intel Austin is an important research and development center for

the Intel technology that is changing the way we live, work, and play. Among the

innovations     developed    in   Austin    are       core   technologies   for   next-generation

microprocessors, platforms and base software; groundbreaking silicon solutions for

computing and communications devices, which include handheld computing and

cellular     communications;      and      cutting-edge        network      storage   products.”

https://www.intel.com/content/www/us/en/jobs/locations/united-

states/sites/austin.html.

       16.     On information and belief, Intel has hundreds of H-1B labor condition

applications for people employed in Austin, Texas. https://h1bsalary.online/search?%

20searchtext=INTEL+CORPORATION&year=&minsalary=&state=&worksite_city=AU

STIN&job_title=. Employees holding an H-1B visa are employed in a specialty

occupation that requires “theoretical and practical application of a body of highly

specialized knowledge . . . and attainment of a bachelor’s or higher degree in the specific

specialty.” See generally 8 U.S.C. § 1184. As such, Intel employees in Austin, Texas are

highly specialized and important to the operation of Intel.

       17.     Intel lists job openings on its website for positions in Austin, Texas.




                                                  4
        Case 6:20-cv-00108-ADA Document 14 Filed 05/15/20 Page 5 of 31




https://jobs.intel.com/ListJobs/All/Search/state/tx/ (visited on 1/7/2020).

       18.    On information and belief, Intel has litigated/is litigating cases before this

Court in which it admitted that venue was proper, did not contest personal jurisdiction,

and/or filed counterclaims. See, e.g., Flash-Control, LLC v. Intel Corp., Case No. 1:19-cv-

01107 (W.D. Tex.); VLSI Tech. LLC v. Intel Corp., Case No. 1:19-cv-00977 (W.D. Tex.).

                                    BACKGROUND

       19.    In 1989, Jeff Parker and David Sorrells started ParkerVision in Jacksonville,

Florida. Through the mid-1990s, ParkerVision focused on developing commercial video


                                             5
        Case 6:20-cv-00108-ADA Document 14 Filed 05/15/20 Page 6 of 31




cameras, e.g., for television broadcasts. The cameras used radio frequency (RF)

technology to automatically track the camera’s subject.

      20.    When developing consumer video cameras, however, ParkerVision,

encountered a problem – the power and battery requirements for RF communications

made a cost effective, consumer-sized product impractical. So, Mr. Sorrels and

ParkerVision’s engineering team began researching ways to solve this problem.

      21.    At the time, a decade’s-old RF technology called super-heterodyne

dominated the consumer products industry. But this technology was not without its own

problems – the circuity was large and required significant power.

      22.    From 1995 through 1998, ParkerVision engineers developed an innovative

method of RF direct conversion by a process of sampling a RF carrier signal and

transferring energy to create a down-converted baseband signal.

      23.    After creating prototype chips and conducting tests, ParkerVision soon

realized that its technology led to improved RF receiver performance, lower power

consumption, reduced size and integration benefits. In other words, RF receivers could

be built smaller, cheaper and with greater improved performance.

      24.    ParkerVision’s innovations did not stop there. ParkerVision went on to

develop additional RF down-conversion technologies, RF up-conversion technologies

and other related direct-conversion technologies. ParkerVision also developed

complementary wireless communications technologies that involved interactions,

processes, and controls between the baseband processor and the transceiver, which

improved and enhanced the operation of transceivers that incorporate ParkerVision’s

                                           6
         Case 6:20-cv-00108-ADA Document 14 Filed 05/15/20 Page 7 of 31




down-converter and up-converter technologies. To date, ParkerVision has been granted

over 200 patents related to its innovations including, the patents-in-suit.

       25.     After   spending   millions   of   dollars   developing   RF   technologies,

ParkerVision sought to partner with larger, well-established companies who could use

ParkerVision’s innovations to manufacture highly integrated circuits on a large scale for

the consumer market. In the late 1990s, ParkerVision began meeting with companies such

as Qualcomm, an industry leader in RF chip technology.

       26.     Qualcomm quickly recognized the significance of ParkerVision’s direct-

conversion technology. In internal communications, Qualcomm engineers and senior

executives lauded ParkerVision’s technology: “This is virtually the holy grail of RF

receiver designs –- achievable and within practical limits!”; “[w]e are very impressed

with the performance! We can make a phone with [ParkerVision’s] parts with higher

dynamic range than today’s phones” and “[t]he truth is Parker Vision have [sic] stumbled

on something revolutionary.” After testing ParkerVision’s technology, a Qualcomm

senior executive and former engineer stated “[t]o tell you the truth, I am more of a

believer now than when I started talking with [ParkerVision]” and Qualcomm’s then-

division President stated “this is critical technology that we must land based on what we

have seen so far. It offers revolutionary rf versus power performa[n]ce based on early

te[s]t resul[t]s.”

       27.     Qualcomm and ParkerVision never entered into an agreement.




                                             7
        Case 6:20-cv-00108-ADA Document 14 Filed 05/15/20 Page 8 of 31




       28.    Then, in the mid-2000s, with the rise in popularity of smartphones, there

became a critical need for smaller, more efficient receivers capable of supporting multiple

frequency bands. ParkerVision’s technology addressed this need.

       29.    In 2011, a ParkerVision engineer found a Qualcomm conference paper

describing Qualcomm’s then-current RF technology. The technology was strikingly

similar to the technology that ParkerVision disclosed to Qualcomm years earlier.

Through reverse engineering of Qualcomm’s RF chips, ParkerVision confirmed that

Qualcomm had been using ParkerVision’s patented technology. And, Qualcomm has

enjoyed great financial success by doing so. ParkerVision sued Qualcomm and its

customers for patent infringement and has been locked in litigation ever since.

       30.    The damage to ParkerVision, however, was already done. On information

and belief, seeing Qualcomm’s success, other chip manufacturers such as Intel shifted to

using ParkerVision’s technology. This shift in the industry ultimately led to the

abandonment of super-heterodyne technology.

       31.    ParkerVision’s technology helped make today’s mobile devices, such as

smart phones and tablets, a reality by enabling RF chips used in these devices to be

smaller, cheaper, and more efficient, and with higher performance.

                                      INTEL CHIPS

       32.    Until recently, Intel (or those acting on its behalf) made, used, sold, offered

to sell and/or imported RF transceiver chips/modems, for example, for use in

smartphones. These chips include, without limitation, the Intel PMB 5750, PMB 5757 and

PMB 5762 (each an “Intel Chip”; collectively, the “Intel Chips”).

                                             8
         Case 6:20-cv-00108-ADA Document 14 Filed 05/15/20 Page 9 of 31




        33.     Intel Chips provide cellular connectivity for devices such as Apple iPhones.

        34.     On information and belief, the PMB 5750 was incorporated into devices

including, without limitation, the Apple iPhone 7 and 7 Plus. 1 On information and belief,

the PMB 5757 was incorporated into devices including, without limitation, the Apple

iPhone 8, 8 Plus and X.2 On information and belief, the PMB 5762 was incorporated into

devices including, without limitation, the Apple iPhone XR, XS and XS Max. 3

        35.     On information and belief, in December 2019, Apple acquired Intel’s

smartphone modem business for $1 billion. https://www.engadget.com/2019-12-02-

apple-owns-intel-modem-business.html.

                                    THE ASSERTED PATENTS

                                United States Patent No. 6,049,706

        36.     On April 11, 2000, the United States Patent and Trademark Office duly and

legally issued United States Patent No. 6,049,706 (“the ‘706 patent”) entitled “Integrated

Frequency Translation and Selectivity” to inventor Robert W. Cook et al. A true and

correct copy of the ‘706 patent is attached as Exhibit 1.

        37.     The ‘706 patent is presumed valid under 35 U.S.C. § 282.



1 See Wegner et al., Apple iPhone 7 Teardown, TechInsights (Sept. 15, 2016),
https://techinsights.com/blog/apple-iphone-7-teardown; see also Srivatsan Sridhar, Apple iPhone 7 and 7
Plus teardown confirms bigger battery, Intel LTE modem in some models and more, FoneArena (Sept. 16, 2016),
https://www.fonearena.com/blog/197580/apple-iphone-7-and-7-plus-teardown-confirms-bigger-
battery-intel-lte-modem-in-some-models-and-more.html.
2 See Yang et al., Apple iPhone X Teardown, TechInsights (last modified Nov. 8, 2017),
https://www.techinsights.com/blog/apple-iphone-x-teardown.
3 See iPhone XS and XS Max Teardown, iFixit (Sept. 21, 2018),
https://www.ifixit.com/Teardown/iPhone+XS+and+XS+Max+Teardown/113021; iPhone XR Teardown,
iFixit (Oct. 26, 2018), https://www.ifixit.com/Teardown/iPhone+XR+Teardown/114123.


                                                     9
        Case 6:20-cv-00108-ADA Document 14 Filed 05/15/20 Page 10 of 31




       38.    ParkerVision owns all rights, title, and interest in the ‘706 patent.

                            United States Patent No. 6,266,518

       39.    On July 24, 2001, the United States Patent and Trademark Office duly and

legally issued United States Patent No. 6,266,518 (“the ‘518 patent”) entitled “Method and

System for Down-Converting Electromagnetic Signals by Sampling and Integrating Over

Apertures” to inventor David F. Sorrells et al. A true and correct copy of the ‘518 patent

is attached as Exhibit 2.

       40.    The ‘518 patent is presumed valid under 35 U.S.C. § 282.

       41.    ParkerVision owns all rights, title, and interest in the ‘518 patent.

                            United States Patent No. 6,580,902

       42.    On June 17, 2003, the United States Patent and Trademark Office duly and

legally issued United States Patent No. 6,580,902 (“the ‘902 patent”) entitled “Frequency

Translation Using Optimized Switch Structures” to inventor David F. Sorrells et al. A true

and correct copy of the ‘902 patent is attached as Exhibit 3.

       43.    The ‘902 patent is presumed valid under 35 U.S.C. § 282.

       44.    ParkerVision owns all rights, title, and interest in the ‘902 patent.

                             United States Patent No. 7,110,444

       45.    On September 19, 2006, the United States Patent and Trademark Office duly

and legally issued United States Patent No. 7,110,444 (“the ‘444 patent”) entitled

“Wireless Local Area Network (WLAN) Using Universal Frequency Translation

Technology Including Multi-Phase Embodiments and Circuit Implementations” to




                                             10
       Case 6:20-cv-00108-ADA Document 14 Filed 05/15/20 Page 11 of 31




inventor David F. Sorrells et al. A true and correct copy of the ‘444 patent is attached as

Exhibit 4.

       46.    The ‘444 patent is presumed valid under 35 U.S.C. § 282.

       47.    ParkerVision owns all rights, title, and interest in the ‘444 patent.

                            United States Patent No. 7,539,474

       48.    On May 26, 2009, the United States Patent and Trademark Office duly and

legally issued United States Patent No. 7,539,474 (“the ‘474 patent”) entitled “DC Offset,

Re-Radiation, and I/Q Solutions Using Universal Frequency Translation Technology” to

inventor David F. Sorrells et al. A true and correct copy of the ‘474 patent is attached as

Exhibit 5.

       49.    The ‘474 patent is presumed valid under 35 U.S.C. § 282.

       50.    ParkerVision owns all rights, title, and interest in the ‘474 patent.

                            United States Patent No. 8,588,725

       51.    On November 19, 2013, the United States Patent and Trademark Office duly

and legally issued United States Patent No. 8,588,725 (“the ‘725 patent”) entitled

“Apparatus, System, and Method For Down Converting and Up-Converting

Electromagnetic Signals” to inventor David F. Sorrells et al. A true and correct copy of

the ‘725 patent is attached as Exhibit 6.

       52.    The ‘725 patent is presumed valid under 35 U.S.C. § 282.

       53.    ParkerVision owns all rights, title, and interest in the ‘725 patent.

                            United States Patent No. 8,660,513




                                             11
        Case 6:20-cv-00108-ADA Document 14 Filed 05/15/20 Page 12 of 31




       54.    On February 25, 2014, the United States Patent and Trademark Office duly

and legally issued United States Patent No. 8,660,513 (“the ‘513 patent”) entitled “Method

and System for Down-Converting an Electromagnetic Signal, and Transforms for Same,

and Aperture Relationships” to inventor David F. Sorrells et al. A true and correct copy

of the ‘513 patent is attached as Exhibit 7.

       55.    The ‘513 patent is presumed valid under 35 U.S.C. § 282.

       56.    ParkerVision owns all rights, title, and interest in the ‘513 patent.

                            United States Patent No. 9,118,528

       57.    On August 25, 2015, the United States Patent and Trademark Office duly

and legally issued United States Patent No. 9,118,528 (“the ‘528 patent”) entitled “Method

and System for Down-Converting an Electromagnetic Signal, and Transforms for Same,

and Aperture Relationships” to inventor David F. Sorrells et al. A true and correct copy

of the ‘528 patent is attached as Exhibit 8.

       58.    The ‘528 patent is presumed valid under 35 U.S.C. § 282.

       59.    ParkerVision owns all rights, title, and interest in the ‘528 patent.

                            United States Patent No. 9,246,736

       60.    On January 26, 2016, the United States Patent and Trademark Office duly

and legally issued United States Patent No. 9,246,736 (“the ‘736 patent”) entitled “Method

and System for Down-Converting an Electromagnetic Signal” to inventor David F.

Sorrells et al. A true and correct copy of the ‘736 patent is attached as Exhibit 9.

       61.    The ‘736 patent is presumed valid under 35 U.S.C. § 282.

       62.    ParkerVision owns all rights, title, and interest in the ‘736 patent.

                                               12
        Case 6:20-cv-00108-ADA Document 14 Filed 05/15/20 Page 13 of 31




                             United States Patent No. 9,444,673

       63.    On September 13, 2016, the United States Patent and Trademark Office duly

and legally issued United States Patent No. 9,444,673 (“the ‘673 patent”) entitled

“Methods and Systems for Down-Converting a Signal Using a Complementary

Transistor Structure” to inventor David F. Sorrells et al. A true and correct copy of the

‘673 patent is attached as Exhibit 10.

       64.    The ‘673 patent is presumed valid under 35 U.S.C. § 282.

       65.    ParkerVision owns all rights, title, and interest in the ‘673 patent.

                                   CLAIMS FOR RELIEF

             COUNT I - Infringement of United States Patent No. 6,049,706

       66.    The allegations set forth above are re-alleged and incorporated by reference

as if they were set forth fully here.

       67.    Intel directly infringes (literally and/or under the doctrine of equivalents)

the ’706 patent by making, using, selling, offering for sale, and/or importing into the

United States products covered by at least claim 1 of the ’706 patent.

       68.    Intel products that infringe one or more claims of the ’706 patent include,

but are not limited to, the Intel Chips, and any other Intel device that is capable of filtering

and down-converting a higher-frequency signal to a lower-frequency signal as claimed

in the ’706 patent. On information and belief, Intel uses the Intel Chips at least by testing

the Intel Chips in the United States.

       69.    Each Intel Chip is/includes an apparatus for filtering and down-converting

(e.g., a higher frequency RF signal to a lower frequency signal). Each Intel Chip includes


                                              13
        Case 6:20-cv-00108-ADA Document 14 Filed 05/15/20 Page 14 of 31




a frequency translator, comprising a down-convert and delay module to under-sample

an input signal (e.g., high frequency RF signal) to produce an input sample of a down-

converted image of said input signal, and to delay said input sample. Each Intel Chip also

includes a filter, comprising at least a portion of said down-convert and delay module, at

least one delay module to delay instances of an output signal, and an adder (e.g.,

operational amplifier with parallel resistor-capacitor feedback) to combine at least said

delayed input sample with at least one of said delayed instances of said output signal to

generate an instance of said output signal.

       70.    The down-convert and delay module under-samples (e.g., at a sample rate

below the Nyquist rate) said input signal according to a control signal (e.g., local oscillator

(LO) signal), wherein a frequency of said control signal is equal to a frequency of said

input signal plus or minus a frequency of said down-converted image, divided by n,

where n represents a harmonic or sub-harmonic of said input signal.

       71.    ParkerVision has been damaged by the direct infringement of Intel and is

suffering and will continue to suffer irreparable harm and damages as a result of this

infringement.

             COUNT II – Infringement of United States Patent No. 6,266,518

       72.    The allegations set forth above are re-alleged and incorporated by reference

as if they were set forth fully here.

       73.    Intel directly infringes (literally and/or under the doctrine of equivalents)

the ‘518 patent by making, using, selling, offering for sale, and/or importing into the

United States products covered by at least claim 67 of the ‘518 patent.


                                              14
       Case 6:20-cv-00108-ADA Document 14 Filed 05/15/20 Page 15 of 31




       74.    Intel products that infringe one or more claims of the ‘518 patent include,

but are not limited to, the Intel Chips, and any other Intel device that is capable of down-

converting a higher-frequency signal to a lower-frequency signal as claimed in the ‘518

patent. On information and belief, Intel uses the Intel Chips at least by testing the Intel

Chips in the United States.

       75.    Each Intel Chip is/includes an apparatus for down-converting a carrier

signal (e.g., high frequency RF signal) to a lower frequency signal (e.g., baseband signal).

Each Intel Chip has a universal frequency down-converter (UFD), including a switch

(e.g., transistor), an integrator (e.g., one or more capacitors) coupled to said switch, a

pulse generator (e.g., LO) coupled to said switch, and a reactive structure (e.g., active

filter) coupled to said UFD.

       76.    The pulse generator (e.g., LO) outputs pulses (e.g., LO signal) to said switch

at an aliasing rate that is determined according to a frequency of the carrier signal +/− a

frequency of the lower frequency signal) divided by N.

       77.    The pulses have apertures (e.g., 25% duty cycle) and cause said switch to

close and sample said carrier signal (e.g., high frequency RF signal). Energy is transferred

from said carrier signal and integrated using said integrator (e.g., one or more capacitors)

during apertures of said pulses, and said lower frequency signal (e.g., baseband signal)

is generated from the transferred energy.

       78.    The energy is transferred to a load (e.g., one or more resistors) during an

off-time (e.g., when the switch is open).




                                            15
        Case 6:20-cv-00108-ADA Document 14 Filed 05/15/20 Page 16 of 31




       79.     ParkerVision has been damaged by the direct infringement of Intel, and is

suffering and will continue to suffer irreparable harm and damages as a result of this

infringement.

             COUNT III – Infringement of United States Patent No. 6,580,902

       80.     The allegations set forth above are re-alleged and incorporated by reference

as if they were set forth fully here.

       81.     Intel directly infringes (literally and/or under the doctrine of equivalents)

the ’902 patent by making, using, selling, offering for sale, and/or importing into the

United States products covered by at least claim 1 of the ’902 patent.

       82.     Intel products that infringe one or more claims of the ’902 patent include,

but are not limited to, the Intel Chips, and any other Intel device that is capable of down-

converting a higher-frequency signal to a lower-frequency signal as claimed in the ’902

patent. On information and belief, Intel uses the Intel Chips at least by testing the Intel

Chips in the United States.

       83.     Each   Intel   Chip      is/includes   a   circuit   for   down-converting   an

electromagnetic signal (e.g., high frequency RF signal) to a lower frequency signal. Each

Intel Chip includes an energy transfer module having a switch module (e.g., module with

one or more transistors) and an energy storage module (e.g., module with one or more

capacitors). The energy transfer module of the Intel Chip samples the electromagnetic

signal at an energy transfer rate (e.g., LO rate with a 25% duty cycle), according to an

energy transfer signal (e.g., LO signal), to obtain sampled energy. The sampled energy is




                                               16
        Case 6:20-cv-00108-ADA Document 14 Filed 05/15/20 Page 17 of 31




stored by said energy storage module (e.g., one or more capacitors). A down-converted

signal (e.g., baseband signal) is generated from the sampled energy.

       84.     The energy transfer module of each Intel Chip has transistors coupled

together. The transistors have a common first port, a common second port, and a common

control port. The electromagnetic signal is accepted at the common first port and the

sampled energy is present at the common second port.

       85.     The common control port accepts the energy transfer signal, which has a

control frequency that is substantially equal to said energy transfer rate.

       86.     Each of the transistors of the Intel Chip has a drain, a source, and a gate.

The common first port couples together drains of the transistors, the common second port

couples together sources of the transistors, and the common control port couples together

gates of the transistors.

       87.     ParkerVision has been damaged by the direct infringement of Intel and is

suffering and will continue to suffer irreparable harm and damages as a result of this

infringement.

             COUNT IV - Infringement of United States Patent No. 7,110,444

       88.     The allegations set forth above are re-alleged and incorporated by reference

as if they were set forth fully here.

       89.     Intel directly infringes (literally and/or under the doctrine of equivalents)

the ’444 patent by making, using, selling, offering for sale, and/or importing into the

United States products covered by at least claim 2 of the ‘444 patent.




                                             17
       Case 6:20-cv-00108-ADA Document 14 Filed 05/15/20 Page 18 of 31




       90.    Intel products that infringe one or more claims of the ’444 patent include,

but are not limited to, the Intel Chips, and any other Intel device that is capable of down-

converting a higher-frequency signal to a lower-frequency signal as claimed in the ’444

patent. On information and belief, Intel uses the Intel Chips at least by testing the Intel

Chips in the United States.

       91.    Each Intel Chip is/includes a wireless modem apparatus (e.g., a

modulation/demodulation        device    providing    bi-directional,   over-the-air   data

transmission) having a receiver for frequency down-converting an input signal (e.g., high

frequency RF signal). The receiver for frequency down-converting an input signal

includes a first frequency down-conversion module to down-convert the input signal,

wherein said first frequency down-conversion module down-converts said input signal

according to a first control signal (e.g., LO signal) and outputs a first down-converted

signal (e.g., baseband signal); a second frequency down-conversion module to down-

convert said input signal, wherein said second frequency down-conversion module

down-converts said input signal according to a second control signal (e.g., LO signal) and

outputs a second down-converted signal (e.g., baseband signal); and a subtractor module

(e.g., module with differential amplifier) that subtracts said second down-converted

signal from said first down-converted signal and outputs a down-converted signal.

       92.    The first frequency down-conversion module under-samples (e.g., at a

sample rate below the Nyquist rate) the input signal according to the first control signal,

and the second frequency down-conversion module under-samples samples (e.g., at a




                                            18
          Case 6:20-cv-00108-ADA Document 14 Filed 05/15/20 Page 19 of 31




sample rate below the Nyquist rate) the input signal according to said second control

signal.

          93.    ParkerVision has been damaged by the direct infringement of Intel, and is

suffering and will continue to suffer irreparable harm and damages as a result of this

infringement.

                COUNT V - Infringement of United States Patent No. 7,539,474

          94.    The allegations set forth above are re-alleged and incorporated by reference

as if they were set forth fully here.

          95.    Intel directly infringes (literally and/or under the doctrine of equivalents)

the ‘474 patent by making, using, selling, offering for sale, and/or importing into the

United States products covered by at least claim 1 of the ‘474 patent.

          96.    Intel products that infringe one or more claims of the ‘474 patent include,

but are not limited to, the Intel Chips, and any other Intel device that is capable of down-

converting a higher-frequency signal to a lower-frequency signal as claimed in the ‘474

patent. On information and belief, Intel uses the Intel Chips at least by testing the Intel

Chips in the United States.

          97.    Each Intel Chip is/includes an apparatus for down-converting an input

signal (e.g., high frequency RF signal) to a lower frequency signal. Each Intel Chip

includes a first frequency down-conversion module that receives an input signal (e.g.,

high frequency RF signal), wherein the first frequency down-conversion module down-

converts the input signal according to a first control signal (e.g., LO signal) and outputs

a first down-converted signal (e.g., baseband signal); a second frequency down-

                                               19
        Case 6:20-cv-00108-ADA Document 14 Filed 05/15/20 Page 20 of 31




conversion module that receives the input signal, wherein the second frequency down-

conversion module down-converts the input signal according to a second control signal

(e.g., LO signal) and outputs a second down-converted signal (e.g., baseband signal); and

a combining module (e.g., module with a differential amplifier) that combines the second

down-converted signal with the first down-converted signal and outputs a single channel

down-converted signal.

       98.      The first frequency down-conversion module of each Intel Chip includes a

first switch (e.g., transistor) and a first storage element (e.g., one or more capacitors),

wherein the first switch is coupled to the first storage element at a first node (e.g., port)

and coupled to a first reference potential (e.g., ground).

       99.      The second frequency down-conversion module of each Intel Chip includes

a second switch (e.g., transistor) and a second storage element (e.g., one or more

capacitors), wherein the second switch is coupled to the second storage element at a

second node (e.g., port) and coupled to a second reference potential (e.g., ground).

       100.     ParkerVision has been damaged by the direct infringement of Intel, and is

suffering and will continue to suffer irreparable harm and damages as a result of this

infringement.

              COUNT VI - Infringement of United States Patent No. 8,588,725

       101.     The allegations set forth above are re-alleged and incorporated by reference

as if they were set forth fully here.




                                             20
       Case 6:20-cv-00108-ADA Document 14 Filed 05/15/20 Page 21 of 31




       102.   Intel directly infringes (literally and/or under the doctrine of equivalents)

the ’725 patent by making, using, selling, offering for sale, and/or importing into the

United States products covered by at least claim 1 of the ’725 patent.

       103.   Intel products that infringe one or more claims of the ’725 patent include,

but are not limited to, the Intel Chips and any other Intel device that is capable of down-

converting a higher-frequency signal to a lower-frequency signal as claimed in the ’725

patent. On information and belief, Intel uses the Intel Chips at least by testing the Intel

Chips in the United States.

       104.   Each Intel Chip is/includes an apparatus for down-converting an

electromagnetic signal (e.g., high frequency RF signal) to a lower frequency signal. Each

Intel Chip has an aliasing module comprising a switching device (e.g., transistor) and a

storage module (e.g., capacitor). The aliasing module receives as an input an RF

information signal and provides as an output a down-converted signal. The switching

device of the aliasing module receives as an input a control signal (e.g., LO signal) that

controls a charging and discharging cycle of the storage module by controlling the

switching device so that a portion of energy is transferred from the RF information signal

to the storage module during a charging part of the cycle and a portion of the transferred

energy is discharged during a discharging part of the cycle.

       105.   The control signal operates at an aliasing rate (e.g., LO rate with a 25% duty

cycle) selected so that energy of the RF information signal is sampled and applied to the

storage module at a frequency that is equal to or less than twice the frequency of the RF

information signal. The storage module generates the down-converted signal from the

                                            21
          Case 6:20-cv-00108-ADA Document 14 Filed 05/15/20 Page 22 of 31




alternate charging and discharging applied to the storage module using the control

signal.

          106.     ParkerVision has been damaged by the direct infringement of Intel, and is

suffering and will continue to suffer irreparable harm and damages as a result of this

infringement.

                 COUNT VII - Infringement of United States Patent No. 8,660,513

          107.     The allegations set forth above are re-alleged and incorporated by reference

as if they were set forth fully here.

          108.     Intel directly infringes (literally and/or under the doctrine of equivalents)

the ‘513 patent by making, using, selling, offering for sale, and/or importing into the

United States products covered by at least claim 19 of the ’513 patent.

          109.     Intel products that infringe one or more claims of the ‘513 patent include,

but are not limited to, the Intel Chips and any other Intel device that is capable of down-

converting a higher-frequency signal to a lower-frequency signal as claimed in the ’513

patent. On information and belief, Intel uses the Intel Chips at least by testing the Intel

Chips in the United States.

          110.     Each Intel Chip is/includes a system for frequency down-converting a

modulated carrier signal (e.g., a high frequency RF signal) to a lower frequency signal.

Each Intel Chip has (a) a first switch (e.g., transistor), (b) a first control signal (e.g., LO

signal) which comprises a sampling aperture (e.g., 25% duty cycle) with a specified

frequency, and (c) a first energy storage element (e.g., one or more capacitors) that down-




                                                 22
          Case 6:20-cv-00108-ADA Document 14 Filed 05/15/20 Page 23 of 31




converts the modulated carrier signal according to the first control signal and outputs a

down-converted in-phase signal portion of the modulated carrier signal.

          111.   Each Intel Chip has (a) a second switch (e.g., transistor), (b) a second control

signal (e.g., LO signal) which comprises a sampling aperture (e.g., 25% duty cycle) with

a specified frequency, and (c) a second energy storage element (e.g., one or more

capacitors) that down-converts the modulated carrier signal according to the second

control signal and outputs a down-converted inverted in-phase signal portion of the

modulated carrier signal.

          112.   Each Intel Chip has a first differential amplifier circuit that combines the

down-converted in-phase signal portion with the inverted in-phase signal portion and

outputs a first channel down-converted differential in-phase signal.

          113.   Each Intel Chip has (a) a third switch (e.g., transistor), (b) a third control

signal (e.g., LO signal) which comprises a sampling aperture (e.g., 25% duty cycle) with

a specified frequency, and (c) a third energy storage element (e.g., one or more capacitors)

that down-converts the modulated carrier signal according to the third control signal and

outputs a down-converted quadrature-phase signal portion of the modulated carrier

signal.

          114.   Each Intel Chip has (a) a fourth switch (e.g., transistor), (b) a fourth aperture

signal (e.g., LO signal), and (c) a fourth energy storage element (e.g., one or more

capacitors) that down-converts the modulated carrier signal according to the fourth

control signal and outputs a down-converted inverted quadrature-phase signal portion

of the modulated carrier signal.

                                                23
        Case 6:20-cv-00108-ADA Document 14 Filed 05/15/20 Page 24 of 31




       115.     Each Intel Chip has a second differential amplifier circuit that combines the

down-converted quadrature-phase signal portion with the inverted quadrature-phase

signal portion and outputs a second channel down-converted differential quadrature-

phase signal.

       116.     ParkerVision has been damaged by the direct infringement of Intel, and is

suffering and will continue to suffer irreparable harm and damages as a result of this

infringement.

           COUNT VIII – Infringement of United States Patent No. 9,118,528

       117.     The allegations set forth above are re-alleged and incorporated by reference

as if they were set forth fully here.

       118.     Intel directly infringes (literally and/or under the doctrine of equivalents)

the ‘528 patent by making, using, selling, offering for sale, and/or importing into the

United States products covered by at least claim 1 of the ‘528 patent.

       119.     Intel products that infringe one or more claims of the ‘528 patent include,

but are not limited to, the Intel Chips and any other Intel device that is capable of down-

converting a higher-frequency signal to a lower-frequency signal as claimed in the ‘528

patent. On information and belief, Intel uses the Intel Chips at least by testing the Intel

Chips in the United States.

       120.     Each Intel Chip is/includes a system for frequency down-converting a

modulated carrier signal (e.g., high frequency RF signal) to a baseband signal. Each Intel

Chip includes a first switch (e.g., transistor) coupled to a first control signal (e.g., LO

signal) which comprises a sampling aperture (e.g., 25% duty cycle) with a specified

                                              24
          Case 6:20-cv-00108-ADA Document 14 Filed 05/15/20 Page 25 of 31




frequency, wherein the first switch is on and a portion of energy that is distinguishable

from noise is transferred from the modulated carrier signal (e.g., high frequency RF

signal) as an output of said first switch during the sampling aperture of the first control

signal.

          121.   Each Intel Chip includes a first energy storage element (e.g., one or more

capacitors) that stores the transferred energy from the modulated carrier signal and

outputs a down-converted in-phase baseband signal portion of said modulated carrier

signal.

          122.   Each Intel Chip includes a second switch (e.g., transistor) coupled to a

second control signal (e.g., LO signal) which comprises a sampling aperture (e.g., 25%

duty cycle) with a specified frequency, wherein the second switch is on and a portion of

energy that is distinguishable from noise is transferred from the modulated carrier signal

(e.g., high frequency RF signal) as an output of said second switch during the sampling

aperture of the second control signal.

          123.   Each Intel Chip includes a second energy storage element (e.g., one or more

capacitors) that stores the transferred energy from the modulated carrier signal and

outputs a down-converted inverted in-phase baseband signal portion of said modulated

carrier signal.

          124.   The portions of transferred energy from each of the first and second switch

are integrated over time to accumulate said portions of transferred energy from which

said down-converted in-phase baseband signal portion and said down-converted

inverted in-phase baseband signal portion are derived.

                                              25
        Case 6:20-cv-00108-ADA Document 14 Filed 05/15/20 Page 26 of 31




       125.     Each Intel Chip includes a first differential amplifier circuit that combines

said down-converted in-phase baseband signal portion with said down-converted

inverted in-phase baseband signal portion and outputs a first channel down-converted

differential in-phase baseband signal.

       126.     ParkerVision has been damaged by the direct infringement of Intel, and is

suffering and will continue to suffer irreparable harm and damages as a result of this

infringement.

              COUNT IX - Infringement of United States Patent No. 9,246,736

       127.     The allegations set forth above are re-alleged and incorporated by reference

as if they were set forth fully here.

       128.     Intel directly infringes (literally and/or under the doctrine of equivalents)

the ‘736 patent by making, using, selling, offering for sale, and/or importing into the

United States products covered by at least claim 1 of the ‘736 patent.

       129.     Intel products that infringe one or more claims of the ‘736 patent include,

but are not limited to, the Intel Chips and any other Intel device that is capable of down-

converting a higher-frequency signal to a lower-frequency signal as claimed in the ‘736

patent. On information and belief, Intel uses the Intel Chips at least by testing the Intel

Chips in the United States.

       130.     Each Intel Chip is/includes a system for frequency down-converting a

modulated carrier signal (e.g., high frequency RF signal) to a demodulated baseband

signal. Each Intel Chip has a first switch (e.g., transistor) coupled to a first control signal

(e.g., LO signal) which comprises a first sampling aperture (e.g., 25% duty cycle) with a

                                              26
       Case 6:20-cv-00108-ADA Document 14 Filed 05/15/20 Page 27 of 31




specified frequency, wherein the first switch is on during the first sampling aperture and

wherein the first switch is off outside the first sampling aperture.

       131.   Each Intel Chip has a first energy storage element (e.g., one or more

capacitors), coupled to said first switch, that outputs a down-converted in-phase

baseband signal portion of the modulated carrier signal.

       132.   Each Intel Chip has a second switch (e.g., transistor) coupled to a second

control signal (e.g., LO signal) which comprises a second sampling aperture (25% duty

cycle) with a specified frequency, wherein the second switch is on during the second

sampling aperture and wherein the first switch is off outside the second sampling

aperture.

       133.   Each Intel Chip has a second energy storage element (e.g., one or more

capacitors), coupled to the second switch, that outputs a down-converted inverted in-

phase baseband signal portion of the modulated carrier signal.

       134.   The first and second control signals each control a charging and discharging

cycle of their respective energy storage element so that for each switch a portion of energy

from the modulated carrier signal is transferred to the respective energy storage element

when the respective switch is on during the charging cycle, and a portion of previously

transferred energy is discharged during the discharging cycle for each respective switch

when the respective switch is off.

       135.   For each respective energy storage element, the energy discharged during

any given discharge cycle is not completely discharged, with the remaining undischarged




                                             27
        Case 6:20-cv-00108-ADA Document 14 Filed 05/15/20 Page 28 of 31




energy from the given discharge cycle becoming an initial condition for a next charging

cycle that begins immediately following the given discharge cycle.

       136.    The down-converted in-phase baseband signal portion is derived from

energy accumulated at the first energy storage element during both the charging and the

discharging cycles for the first energy storage element. The down-converted inverted in-

phase baseband signal portion is derived from energy accumulated at the second energy

storage element during both the charging and the discharging cycles for the second

energy storage element.

       137.    Each Intel Chip has a first differential amplifier circuit that combines the

down-converted in-phase baseband signal portion with the down-converted inverted in-

phase baseband signal portion and outputs a first channel down-converted differential

in-phase baseband signal.

       138.    ParkerVision has been damaged by the direct infringement of Intel, and is

suffering and will continue to suffer irreparable harm and damages as a result of this

infringement.

              COUNT X - Infringement of United States Patent No. 9,444,673

       139.    The allegations set forth above are re-alleged and incorporated by reference

as if they were set forth fully here.

       140.    Intel directly infringes (literally and/or under the doctrine of equivalents)

the ‘673 patent by making, using, selling, offering for sale, and/or importing into the

United States products covered by at least claim 1 of the ‘673 patent.




                                             28
       Case 6:20-cv-00108-ADA Document 14 Filed 05/15/20 Page 29 of 31




       141.   Intel products that infringe one or more claims of the ‘673 patent include,

but are not limited to, the Intel Chips and any other Intel device that is capable of down-

converting a higher-frequency signal to a lower-frequency signal as claimed in the ‘673

patent. On information and belief, Intel uses the Intel Chips at least by testing the Intel

Chips in the United States.

       142.   Each Intel Chip is/includes an apparatus for down-converting an input

modulated carrier signal (e.g., high frequency RF signal) to a demodulated baseband

signal, wherein the modulated carrier signal has an amplitude variation, a phase

variation, a frequency variation, or a combination thereof.

       143.   Each Intel Chip has a frequency down-conversion module that has a switch

(e.g., transistor), a capacitor coupled to said switch, and a pulse generator (e.g., LO)

coupled to the switch. The pulse generator outputs pulses to the switch at a rate (e.g., LO

rate with a 25% duty cycle) that is a function of a frequency of the modulated carrier

signal and a frequency of the demodulated baseband signal determined according to: (the

frequency of the modulated carrier signal +/− a frequency of the demodulated baseband

signal) divided by N, where N is any integer including 1.

       144.   The pulses have apertures and the pulses cause the switch to open outside

of the apertures and cause the switch to close and sample the modulated carrier signal

during the apertures by transferring energy from the modulated carrier signal and

accumulating the transferred energy in the capacitor each time the switch is closed.

       145.   Some of the previously accumulated energy is discharged from the

capacitor into load circuitry (e.g., a differential amplifier) each time said switch is open.

                                             29
        Case 6:20-cv-00108-ADA Document 14 Filed 05/15/20 Page 30 of 31




The demodulated baseband signal is generated from (a) the accumulating of the energy

transferred to the capacitor each time the switch is closed and (b) the discharging of the

some of the previously accumulated energy into the load circuitry each time the switch

is opened.

       146.   ParkerVision has been damaged by the direct infringement of Intel, and is

suffering and will continue to suffer irreparable harm and damages as a result of this

infringement.

                                    JURY DEMANDED

       Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, ParkerVision

hereby requests a trial by jury on all issues so triable.

                                   PRAYER FOR RELIEF

       WHEREFORE, ParkerVision respectfully requests that the Court enter judgment

in its favor and against Intel as follows:

       a.     finding that Intel directly infringes one or more claims of each of the

              patents-in-suit;

       b.     awarding ParkerVision damages under 35 U.S.C. § 284, or otherwise

              permitted by law, including supplemental damages for any continued post-

              verdict infringement;

       c.     awarding ParkerVision pre-judgment and post-judgment interest on the

              damages award and costs;

       d.     awarding cost of this action (including all disbursements) and attorney fees

              pursuant to 35 U.S.C. § 285, or as otherwise permitted by the law; and


                                              30
         Case 6:20-cv-00108-ADA Document 14 Filed 05/15/20 Page 31 of 31




         e.   awarding such other costs and further relief that the Court determines to be

              just and equitable.

Dated:        May 15, 2020

                                              THE MORT LAW FIRM, PLLC
OF COUNSEL:
                                              /s/ Raymond W. Mort, III
Ronald M. Daignault                           Raymond W. Mort, III
Chandran Iyer                                 Texas State Bar No. 00791308
Jason Charkow                                 raymort@austinlaw.com
Stephanie Mandir                              100 Congress Avenue, Suite 2000
GOLDBERG SEGALLA                              Austin, Texas 78701
rdaignault@goldbergsegalla.com                Tel/Fax: 512-865-7950
ciyer@goldbergsegalla.com
jcharkow@goldbergsegalla.com
smandir@goldbergsegalla.com
711 Third Avenue, Suite 1900
New York, New York 10017
Telephone: (646) 292-8700



                                              Attorneys for Plaintiff ParkerVision, Inc.




                                           31
